Citation Nr: 1135327	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for bilateral hearing loss prior to March 16, 2011, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to May 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD and for an initial compensable rating for bilateral hearing loss.

In April 2011, a Decision Review Officer (DRO) decision granted the Veteran's claim for a compensable evaluation for bilateral hearing loss and assigned a 10 percent evaluation effective March 16, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in April 2011.  However, the Veteran failed to report to the hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20. 704(e) (2010).

The Board notes that the appeal for an initial evaluation in excess of 50 percent for PTSD and for an initial compensable evaluation for bilateral hearing loss prior to March 16, 2011, and in excess of 10 percent thereafter, arises from the initial rating decision which established service connection for PTSD and bilateral hearing loss and assigned the initial disability evaluations.  Therefore, the entire rating period is to be considered in both claims, including the possibility of staged ratings (i.e., separate ratings for separate periods of time) based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The issues have been characterized accordingly.  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, has been raised by the record (See Veteran's February 2009 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2. The Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity, but do not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.    

3. From February 28, 2006 through March 15, 2011, the Veteran's bilateral hearing loss was no worse than level II in the right ear and level III in the left ear.  

4. From March 16, 2011, the Veteran's bilateral hearing loss has been no worse than level IV in the right ear and level V in the left ear.  




CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2. From February 28, 2006 to March 15, 2011, the criteria for an initial compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

3. From March 16, 2011, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a March 2006 letter, which advised the Veteran of what information and evidence is needed to substantiate his claims for compensation, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The March 2006 and additional November 2008 and October 2010 letters further advised the Veteran how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  A June 2008 letter further advised the Veteran how to establish higher disability ratings for the claims on appeal.  

In any event, the Veteran's claims arise from the initial grants of service connection for PTSD and bilateral hearing loss.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records and examination reports, a Vet Center treatment summary, private treatment records and examination reports, and lay statements.  In addition, the Veteran was afforded VA PTSD examinations in June 2007, December 2008, and March 2011 and he was afforded VA audiological examinations in June 2007, September 2008, and March 2011.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full histories of the disabilities on appeal.  There is no reason to believe that the severity of the disorders has changed since the most recent examinations.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria - Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Entitlement to an initial disability rating in excess of 50 percent for PTSD

The Veteran contends that he is entitled to an initial disability in excess of 50 percent for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling since February 28, 2006.   

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

At the outset, the board acknowledges that the Veteran, his family, his colleagues, and the objective medical evidence show that he experiences significant cognitive and memory impairment and he engages in compulsive rituals such as excessive hand washing and counting.  In this regard, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In the instant case, as shown by the evidence outlined below, the VA treatment records have repeatedly and consistently attributed such symptomatology to the Veteran's diagnosed OCD and cognitive disorder which were opined to be unrelated to his service-connected PTSD.  Accordingly, the Board will not consider such psychiatric symptomatology in determining whether the Veteran is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD.  

Nevertheless, in October 2006, the Veteran underwent a private psychiatric evaluation.  He his reported symptoms included hypervigilance, difficulty sleeping due to nightmares about military service, irritability, difficulty dealing with stress, and difficulty concentrating and remembering.  The Veteran denied going out to visit or shop and he denied having any hobbies.  A mental status examination indicated that the Veteran arrived promptly and neatly and casually dressed for his scheduled appointment, he was cooperative but distant, and he was oriented to person, place, and time.  His affect was anxious, he had difficulty relating to the examiner, and his speech was frustrated.  His concentration was impaired, his recent and remote memory were fair, his impersonal judgment was good, and his insight was fair.  He did not appear to experience visual or audiological hallucinations, nor did he present with any delusional thinking, ideas of reference, or loose association.  The psychiatrist diagnosed moderate PTSD and moderate neurotic depression and stated that the Veteran's prognosis was poor.  A GAF score was not indicated.  

In October and November 2006, the Veteran's wife and two co-workers, F.E.H. and B.P., submitted statements noting their observance of the following symptoms:  becoming easily angered and quick tempered; leery of loud unexpected noises; startled by sudden movements causing him to overreact; becoming easily excitable - he had thrown a telephone at a co-worker who unexpectedly startled him; difficulty sleeping and nightmares; difficulty being in crowded, enclosed, or small spaces; and he did take and had taken medication for anxiety attacks for the last several years.  B.P. stated that the Veteran worked 7 days a week and he was usually the first salesperson at work each day.  

In November 2006, VA treatment records show that the Veteran presented to the VA Emergency Room for PTSD and anxiety.  Suicidal and homicidal ideations were denied and complaints of irritation with loud noises was noted.  A 20 year history of anxiety was reported with successful treatment by his primary care physician.  He reported past diagnoses of PTSD and he "wanted a second opinion," however, he was unable to state why he chose that day to visit the VA Emergency Room.  Upon evaluation, the following symptoms were endorsed:  a hyperstartle response to loud noises; occasional nightmares pertaining to service; mild hypervigilance, which reportedly may have always been that way; avoidance of crowds; and a fear of elevators (unrelated to service).  Despite endorsing such symptoms, the Veteran denied the following:  flashbacks; depressive symptoms; significant avoidance; panic attacks; generalized anxiety; and manic or psychotic symptoms.  In addition, he worked full-time as a car salesman, and received enjoyment from his "usual hobbies."  He denied having any financial/social/legal stressors or relationship problems with his only daughter, however, his relationship with his wife of the last 55 years was stressed due to her diagnosis of diabetes.  

A mental status examination at the November 2006 VA Emergency Room visit revealed that the Veteran was oriented to person, place and time, he was cooperative, his mood was good and his affect was mood-congruent with full range and of appropriate intensity and content, his speech was normal, there was no evidence of psychomotor retardation or acceleration, there was no indication of a disturbance in thought process or content, there was no indication of dysperception or delusional thoughts, and a history of visual or auditory hallucinations were denied.  Intellectual functioning was average and concept formation and abstract thinking were unimpaired.  His memory was intact (remote, recent, short-term, and immediate), and insight, judgment, and impulse control were adequate.  The psychiatrist diagnosed anxiety not otherwise specified and PTSD was neither diagnosed nor ruled out.  The Veteran was assessed with a GAF score of 76.

In December 2006, a VA intake evaluation at the VA Center for Traumatic Stress noted the aforementioned symptoms and indicated that such symptoms caused impairment in social, occupational, and other aspects of the Veteran's life.  Nevertheless, it was noted that the Veteran maintained full-time employment as a car salesman, he had never been fired, and he had never been in trouble with the law.  Moreover, he reported a hobby of watching sports and indicated that his relationships with his wife and daughter were good.  He reported good quality emotional support from them.  Significantly, the Veteran denied ever attempting suicide and he denied a history of violent behavior.  He was not considered to be at risk for harming himself or others.  

A December 2006 mental status evaluation remained unchanged with the exception of a dysphoric mood and depressed affect.  His reported stressor included the financial difficulty of impending retirement.  The psychologist diagnosed moderate chronic PTSD and mild-moderate Obsessive-Compulsive Disorder (OCD) and assessed the Veteran with a GAF score of 48.  

A January 2007 VA Mental Health Initial Evaluation revealed the following symptoms of PTSD:  intrusive recollections of traumatic military service which were overwhelming from time to time; occasional service-related nightmares; occasional, brief, quasi dissociative flashbacks a few times per year; avoidance of discussion of thoughts about past traumatic events; avoidance of crowds which caused him to forego sporting events that he previously enjoyed attending; avoidance of ships and elevators when possible; periods of emotional numbing, although not sustained; a tendency to feel distant and detached from individuals other than his immediate family; an exaggerated startle response; fragmented sleep; chronic irritability which often took the form of angry verbal arguments and physical aggression on one occasion 2 years prior; infrequent and occasional limited symptom panic attacks occurring only in closed spaces; depressive symptoms such as sadness and decreased energy, motivation, appetite, and sleep; feelings of guilt and occasional passive thoughts of death; and recent memory problems.  Despite experiencing the aforementioned symptoms of PTSD, it was noted that the Veteran had successfully maintained his marriage for the last 50+ years and he remained continuously employed for the last 5 decades.  In addition, the Veteran denied ever experiencing suicidal ideation, symptoms suggestive of mania or psychosis, or a substance abuse disorder.  

A January 2007 mental status examination was unremarkable and the Veteran's daughter reported that he experienced significant benefit since being prescribed medication.  In addition, his use of Xanax had decreased to no more than once per week.  The psychiatrist diagnosed PTSD, depressive disorder not otherwise specified, and OCD.  The Veteran was assessed with a GAF score of 55.  

In March 2007, a VA treatment note shows that the Veteran reported doing "pretty well" since the January 2007 meeting.  Specifically, he felt much calmer, had fewer nightmares, was less irritable, and was usually in a better mood.  He found that staying busy at work was helpful.  His daughter affirmed that he appeared to be noticeably calmer.  There were no new symptoms or complaints.  A mental status examination remained unremarkable.

In April 2007, the Veteran reported a general status quo without further improvement and he described his overall status as "pretty good."  Continued periods of sadness were noted from time to time, often linked to ruminations about "the past."  Tiredness was also noted, however, going to work helped the Veteran clear his mind and feel better.  While symptoms of PTSD remained evident, the Veteran denied panic attacks or recent worsening in any area.  Significantly, his daughter reported progressive improvement (particularly in terms of anxiety), and she described him as rather calm and pleasant over the last month and he did not need a single dose of Xanax during the last month.  

In June 2007, the Veteran underwent a VA PTSD examination.  The following symptoms of PTSD were reported:  a severe hyperstartle response to loud and unexpected noises and attempted avoidance of such; abstinence from sporting events due feelings of anxiousness in crowds; memory impairment; infrequent (due to avoidance of triggers) panic attacks triggered by enclosed spaces and large crowds; a depressed mood with low energy and motivation; anhedonia; a loss of interest in things he previously enjoyed; irritability; nervousness and tenseness; poor sleep due to frequent awakenings; nightmares occurring twice per week; frequent intrusive and distressing memories lasting for lengthy periods of time; avoidance of war-related discussions and media; reduced social interactions without any close friendships; no significant activities or hobbies; and some hypervigilance with a need to have his back facing the wall.  

Despite reports of the aforementioned symptoms of PTSD at the June 2007 VA examination, the Veteran continued to successfully maintain full-time employment as a car salesman (reportedly for insurance purposes), he was able to report to work regularly, he performed his job adequately, and he generally got along with his co-workers.  Moreover, he had successfully maintained a marriage of 52 years with his current wife and he denied any marital difficulties.  He reported spending time at home watching TV with his wife.  A good relationship with their daughter was also noted.  Socially, the Veteran attended church and he served as an usher, he occasionally dined out with his wife and ran errands, and he reported going on a recent vacation with his wife, however, he was startled by the loud noise at a show that they went to see.  Significantly, the Veteran described adequate concentration and he denied a history of assaultive behavior (with one exception of throwing a phone at a co-worker upon being startled), suicidal or homicidal ideations or attempts (he did sometimes think he would rather be dead, however, he stated that he would never act on that thought), and he denied a lack of impulse control.  Furthermore, despite complaints of impaired memory, he reportedly always remembered to mail his bills and take his medications.  Finally, the examiner stated that while the Veteran frequently engaged in significant obsessive ritualistic behavior such as counting and hand washing, such behaviors seemed to be related to his diagnosed OCD and not his PTSD diagnosis.

Upon a mental status examination at the June 2007 VA examination, the Veteran's personal hygiene and basic activities of daily living were adequate, his behavior was appropriate, his mood appeared to be quite dysphoric and anxious, and his affect was restricted.  He was oriented and there was no significant impairment of thought processing or communication, his speech was within normal limits, and there were no delusions or hallucinations.  His eye contact was mildly impaired.  

Significantly, a June 2007 VA mental health treatment note shows that the Veteran reported further improvement in his mood, irritability, the frequency of nightmares, and with preoccupation with combat experiences.  His denied suicidal or homicidal ideations.  His daughter stated that he appeared to be happier, calmer, more at ease, and sleeping better.  

In August 2007, a VA mental health treatment note showed a reported increase in the Veterans forgetfulness and in brief spells of a depressed mood (not lasting more than a few hours at a time), during which, transient thoughts of death without any suicidal ideations, plans, or intent were noted.  Mild exacerbations of fragmented sleep, nightmares, nervousness, and an exaggerated startle response were also noted.  Nevertheless, his wife and daughter both reported a general and sustained improvement in the Veteran's mood and depressive cognitions since his medications were last adjusted and neither had noticed a sustained drop in his mood or depressive cognitions.  The Veteran's wife further reported an absence of significant psychomotor activity during sleep in recent weeks, with the exception of occasional yelling (an improvement as compared to recent months and years).  The Veteran's daily activities continued to include watching TV, regularly attending church activities, and working.  

In October 2007, the Veteran's wife reported notable and continued improvement in his anxiousness around crowds, he appeared to be less reactive to loud sounds, and he was in better spirits overall.  The Veteran reported doing "pretty good," however, he continued to experience occasional brief spells of depression and continued nervousness around crowds which he typically avoided.  He slept well most nights with some interruptions due to sporadic nightmares.  His medications were adjusted accordingly.  A CT scan of the Veteran's brain revealed a 7 millimeter hypodensity in the left basal ganglia which possibly represented sequel of a chronic lacunar infarct or a possible prominent perivascular space.  

In November 2007, a VA treatment note shows that Veteran, and his wife and daughter all stated that he was doing "pretty well," with noticeable improvements in his mood and irritability, and a reduction in his anxiety.  Rare transient suicidal thoughts were noted, however, they were unassociated with any intent or plan.  While mild symptoms of PTSD continued to occur at a low baseline rate, he functioned reasonably well at work and at home.  A mental status examination revealed that the Veteran's affect was calm, bright, euthymic, stable, reactive, and of full range.  The psychiatrist stated that this was a notable improvement.  The mental status evaluation was otherwise unremarkable.  The Veteran was assessed with a GAF score of 62.

Despite consistent reports of improvement in the Veteran's PTSD symptomatology, a January 2008 Vet Center treatment report noted the following symptoms of PTSD:  a history of anxiety and depression; an exaggerated startle response to loud and unexpected noises; avoidance of crowds; hypervigilance; insomnia; regular nightmares; problems with irritability and anger at the least provocation; difficulty concentrating; reliving combat experiences; and regular anxiety attacks.  The social worker stated that many symptoms had increased in intensity because the Veteran refusal to seek help.  A mental status examination was remarkable for a flat affect, tense motor activity, fair judgment, and impaired memory functioning.  He was referred to group therapy and he was assessed with a GAF score of 45/50.  

In contrast, a January 2008 VA treatment report of a staff psychiatrist noted continued improvement since the November 2007 visit.  While his mood was generally good, brief periods of mild ill sustained depression, free of nihilistic thinking or suicidal/homicidal ideations, continued to occur.  Nightmares occurred no more than once a week and the Veteran slept fairly well most nights.  His overall anxiety level was low and he enjoyed working.  It was noted that his wife was recently hospitalized which required him to provide assistance to her.  A mental status examination revealed normal psychomotor activity, unimpaired impulse control, and an absence of acute cognitive changes as evidenced by a score of 28/28 on a mini mental state exam.  He was assessed with a GAF score of 65. 

In March 2008, a VA treatment note indicated an exacerbation of the Veteran's PTSD symptomatology, likely due to the recent hospitalization of his wife.  The Veteran's daughter reported that he appeared to be increasingly anxious over the past few weeks.  His mood was dull and he reported feeling more tense and more likely to think about combat experiences.  He reported an increase in nightmares and panic-like symptoms from time to time.  Upon exploration, he acknowledged occasional suicidal ideations, free of any intent or plan and it was quite clear that his family ties would likely keep him from acting on such thoughts.  A mental status examination was remarkable for a calm and euthymic affect and it reiterated an absence of homicidal and suicidal ideations.  The mental status examination otherwise remained unchanged.  Given the Veteran's recent exacerbation of symptoms, his medication was increased.  

In April 2008, a VA neuropsychological testing note showed diagnoses of PTSD, depressive disorder not otherwise specified, OCD, and a cognitive disorder not otherwise specified.  Despite the Veteran's history of PTSD and OCD, there was concern that the Veteran's psychiatric history did not fully account for his memory and cognitive decline.  A possible mixed neurodegenerative process with mild cortical and subcortical contributions was noted.  Significantly, however, the Veteran was functioning quite well although he had a well established routine and settings.  A referral to the memory disorders clinic was recommended to address such concerns.  An April 2008 VA mental health treatment note shows that the Veteran reported feeling "pretty good" in the few days prior, however, he was hesitant to label it an improvement.  A clinical review of his symptoms suggested that his overall mood was much improved with fewer and milder spells of depression, generally preserved neurovegetative functioning, more future-oriented thinking, with no more than the usual baseline of PTSD symptomatology.  Suicidal ideations continued on occasion, unassociated with intent or plans.  In light of the Veteran's physical and emotional problems, difficulty continuing to work was noted.  Significantly, a mental status examination remained essentially unchanged with the exception of a notably brighter affect with many instances of making appropriate jokes and smiling.

In sharp contrast to the aforementioned progressive improvement in the Veteran's symptomatology, an April 2008 private psychiatric evaluation noted continued service-related emotional difficulties which had increased since the October 2006 private psychiatric evaluation.  Such difficulties included:  trouble going to sleep and obtaining restful sleep; nightmares; hypersensitivity to noise; frequent flashbacks that limited his activities of daily life; an inability to tolerate crowds; a preference of staying to himself; becoming easily angered at his wife; panic attacks; getting out of bed to check whether the doors were locked; and difficulty concentrating and dealing with stress.  Despite prior and future reports that the Veteran continued to work full-time, it was noted that he worked only part-time.  His daily activities included going to work and occasionally attending church and watching TV.  He denied doing any chores at home, going out to visit or shop, or having any hobbies that he participated in.  A mental status examination revealed that the Veteran was prompt in his arrival, he was neatly and casually dressed, and he was oriented to person, place, and time.  He was cooperative but distant and his mood was depressed and anxious.  His concentration was impaired and his speech revealed frustration.  A poverty of thoughts were noted and there was difficulty relating them to the psychiatrist.  His recent and remote memory and interpersonal judgment were intact.  He did not appear to have any auditory or visual hallucinations and he did not present with delusional thinking, ideas of reference, or loose associations.  PTSD was diagnosed and a GAF score of 45 was assessed.

In a May 2008 statement, the Veteran reported feeling that ending his life would be best.  He stated that depression had taken its toll and made him very tired.  He reported the following symptoms:  flashbacks that come from nowhere during times of distress; anxiety attacks usually following bouts of anger; occasional increased irritability with his family; frequent awakenings (2 to 3 times per night); checking to make sure his doors are locked; an absence of association with others and an absence of any friends; recurrent nightmares about combat; suicidal thoughts when depressed; and difficulty  with concentration and completing.  Despite prior and future reports of long-term, full-time employment as a car salesman, he reported having several jobs over the years.  He stated that he and his wife have their good and bad days.  

In August 2008, a VA mental health treatment note indicates that although the Veteran's PTSD symptomatology was under partial control and had improved since an increase in a dosage of medication, a recent bout of bad depression, precipitated by financial concerns, had re-exacerbated his symptomatology.  Significantly, however, he was deemed not to be a threat to himself or others, he easily managed his activities of daily living, he maintained continued employment as a car salesman, and his mental status examination remained unchanged.  His medication was increased in attempts to further reduce his depression and anxiety.  

In September 2008, a VA consultation for memory disorders was significant for a frequent depressed mood, visual hallucinations, denied experiencing delusions, and some nightmares which had reportedly decreased in frequency since receiving treatment for PTSD.  Significantly, he was independent with and capable of performing his activities of daily living and he worked full-time.  Cognitive testing was significant for missing one on visual memory (poor effort noted), and his proverb interpretation was appropriate (limited effort noted).  Additional comments indicated that the Veteran liked to work and he attended church and went out to eat.  Diagnoses included recurrent major depressive disorder in partial remission, PTSD, and a cognitive disorder not otherwise specified.  He was assessed with a GAF score of 70.  

In November 2008, the Veteran submitted a statement indicating that the April 2008 private psychiatric evaluation report stated that his PTSD had worsened since the October 2006 private psychiatric evaluation.  He noted his current symptoms of PTSD and stated that they have a detrimental effect on his occupational performance and on his activities of daily living.  A statement from a co-worker of 9 years stated that over the past several years, the Veteran had slowed down due to his inability to sleep well.  He reported seeing the Veteran asleep at his desk during work and, over the last few years, he noticed impaired memory.  He stated that the Veteran was always a top salesperson at work, however, his work performance had since declined.   

In December 2008, the Veteran underwent a further VA PTSD examination.  Significantly, following review of the claims file and medical record, the examiner stated that the record suggests that the Veteran's memory/cognitive disorder and OCD and associated symptomatology of excessive counting and hand washing are separate and unrelated to his diagnosed PTSD.  Regarding the Veteran's occupation as a car salesman, while he continued to work full-time, cognitive dysfunction and memory difficulties affected his work performance.  Moreover, the Veteran his co-workers reportedly found it amusing to startle him, resulting in anger.  Regarding his personal life, the Veteran remained married to his wife of 53 years with whom he reported spending time with and getting along with most of the time; however, he reported occasional irritability with her.  He got along and had a good relationship with his daughter.  He dined out on occasion and attended church regularly, however, he denied any close friendships, social interactions, having any leisure pursuits or hobbies, and he basically just watched TV at home.  

Other reported symptoms included:  some sleeping difficulties (5 hours per night) resulting in tiredness and occasional dozing off at work; nightmares 5 times per week; almost daily intrusive memories of combat triggered by ships, enclosed spaces, accidents, injuries, Asians, and war-related media, TV shows, and war memorials - all of which he avoids, even giving a prize cruise vacation to his daughter; hypervigilance causing him to frequently check locks and to feel uncomfortable when people are behind him; irritability; a hyper startle response; increased difficulty with concentration and losing focus easily; he dislikes going to stores or sporting events due to feeling anxious when he is around a crowd; a history of infrequent (due to avoidance of triggers such as crowds or small enclosed areas) panic attacks with associated symptomatology of a rapid heartbeat, feeling scared, shortness of breath, and a strong desire to escape; anxiety with feelings of nervousness, tension, excessive worry and difficulty relaxing; a depressed mood and an inability to be really happy; sadness and pessimism; and loss of interest and motivation.  Nevertheless, the Veteran denied experiencing the following symptoms:  a lack of impulse control; substance abuse; violent or assaultive behavior; and suicide attempts and homicidal thinking.  

The December 2008 mental status examination revealed that the Veteran was on time for his scheduled appointment, he was oriented, and he maintained adequate personal hygiene and his activities of daily living independently.  His affect was restricted and his mood was significantly dysphoric.  His thought processing and communication were not significantly impaired, nor were there any delusions or hallucinations.  Eye contact was poor, however, other behavior was appropriate.  He admitted having periodic suicidal thoughts, although he was note feeling that way presently, and he denied any intent to act on such thoughts.  He tried to distract himself from such thoughts.  He cited religious beliefs and family as reasons not to act on them.  The examiner diagnosed PTSD, OCD, and a cognitive disorder not otherwise specified.  The Veteran was assessed with a GAF score of 50. 

In January 2009, a VA treatment note indicated that the Veteran did not experience any bad bouts of depression since his last medication increase.  He continued to experience problems at work, however, he continued working for insurance purposes.  Continued symptoms included some nervousness, and a hyperstartle response resulting in decreased excursions outside of his home.  He continued to deny any suicidal/homicidal ideations and there was no evidence of psychosis. 

In February 2009, the Veteran, a co-worker/manager, and his daughter submitted lay statements in support of the Veteran's claims.  The Veteran stated that he will have to be medicated for the remainder of his life for his service-connected PTSD.  He and his daughter stated that he is really unable to work, however, he continues to do so solely for health insurance purposes.  He and his daughter endorsed the following symptoms of the Veteran's PTSD:  memory impairment; difficulty concentrating and completing occupational tasks and activities of daily life; panic attacks 2 to 3 times per week; frequent feelings of depression and nervousness interfering with his ability to get along with others; an inability to establish or maintain effective relationships; mood swings that make it difficult to adapt to circumstances that he is unable to control; thoughts of suicide when thinking about his own and his wife's medical problems; frequent nightmares about combat; trouble falling and staying asleep; frequent checking to assure the doors are locked; difficulty relaxing due to tension and excessive worry; and a hyperstartle response.  In addition, the Veteran stated that such symptoms make it difficult to function appropriately and effectively and that he is positive that the aforementioned symptoms are due to his combat experiences.   

The February 2009 statement from the Veteran's co-worker and manager stated that the Veteran has a great work ethic and desire to excel, however, in the past 3 years, there was a substantial deterioration in such qualities, as well as in the Veteran's interpersonal skills, ability to verbally communicate with clients, and his ability to write legibly.  He further stated that their place of employment received feedback of concern from clients regarding the Veteran's communication problems.  He said that the Veteran recently displayed evidence of mood swings and paranoia.

In February and March 2009, VA treatment notes show that the Veteran reported urges to harm himself and an increased anxious mood.  He reported having thoughts of suicide following dreams that awake him approximately 3 to 4 times per month.  Nevertheless, he denied any plans of suicide and stated that his wife and daughter were both very supportive of him.  Significantly, it was noted that the Veteran was overwhelmed with his wife's multiple medical problems and with their care.  A mental status examination was significant for a constricted affect, and denial of suicidal or homicidal ideations.  The following day, a mental status examination remained the same and his risk potential for suicidal behavior was said to be low.  He was judged not to be at significant risk for self harm.  Significantly, the March 2009 treatment note showed that the Veteran reported that he was continuing to work as a car salesman, and although work had been slow, it was good for him to get out of the house and work.  Behavioral observations indicated that his affect was flat, his speech was clear, his thoughts were goal-directed and logical, and there was no evidence of hallucinations or delusions.  His insight and judgment continued to be within normal limits.

A March 2009 VA memory disorders follow-up note indicated that neuropsychological testing was ordered to determine the etiology of his dementia and whether or not such was related to his depression or if it was his memory influencing his depression.  The Veteran was assessed with a GAF score of 65.  

Significantly, an April 2009 addendum indicated that the Veteran worked 8 hours per day, 6 days a week which he reportedly "(sometimes) liked."  Reports of going to church and out to eat were also noted.  A subsequent VA psychiatric treatment note shows that both the Veteran and his daughter reported that his depression was perhaps a little better and not worse.  The Veteran had began taking medication for his memory deficit without any side effects.  Occasional nightmares were reported, but there were no other symptoms of PTSD.  The Veteran denied experiencing suicidal ideations.  He was assessed with a GAF score of 52.

In an April 2009 statement, the Veteran asserted that his PTSD had become worse, not better, and his work performance had deteriorated as a consequence of his PTSD symptomatology.  Reported symptoms included difficulty sleeping, trouble with family relationships, trouble with his work performance, difficulty adjusting to stressful circumstances, "regular" panic attacks, flashbacks that cause him to awake his wife during the night, depression, and poor mood.  He asserted that his rating for his service-connected PTSD should be 10 to 20 percent higher.   

In June 2009, the Veteran underwent a further private psychiatric evaluation whereby an exacerbation of his emotional difficulties was noted.  The Veteran reported suicidal thoughts without a definite plan or attempt.  His daily activities included awakening at different times depending on how he slept during the night, watching TV, and working "when he felt like it."  He denied doing chores around the home, having any hobbies, or going out to visit or shop.  A mental status examination revealed that he was neatly and casually dressed, and he was oriented to person, place and time.  His affect and mood were depressed and anxious.  He presented with a poverty of thoughts and had difficulty relating to the examiner.  His speech was frustrated, his concentration was impaired, his intellect was average, his insight was fair, and his recent and remote memory were intact.  He did not appear to have any visual or auditory hallucinations and he did not present with delusional thinking, ideas of reference, or loose associations.  The psychiatrist diagnosed "profound" PTSD, severe neurotic depression, and panic attacks.  The psychiatrist assessed a GAF score of 45. 

Significantly, in very sharp contrast, a July 2009 VA psychiatric treatment note shows that the Veteran's symptoms of PTSD were partially remitted.  He continued to deny suicidal or homicidal ideations. 

In an August 2009 statement, the Veteran stated that he continued to work at age 78 for insurance purposes although he was really unable to do so.   

In September 2009, the Veteran underwent a VA neuropsychological consultation.  An emotional assessment indicated that the Veteran suffered from moderate depression.  A suicide/homicide assessment indicated a history of nihilistic thoughts in previous years but he did not endorse any present thoughts, plans, or intent to harm himself or others.  Imaging results (SPECT) were significant for mild hypoperfusion bilaterally in the frontal cortex.  Neuropsychological impressions included diminished memory, naming, attention, praxis, and executive function with suspected mild cortical neurodegenerative process, however, the possibility of a mixed etiology (old left basal ganglia lucunar infarct) could not be completely ruled out.  The neuropsychologist noted that a differential diagnosis of frontotemporal dementia had not been ruled out, although the Veteran was functioning relatively well. 

A November 2009 VA treatment note shows that the Veteran and his daughter denied bad bouts of anxiety or depression, although he continued to be easily startled and had bad dreams, some of which were related to service.  He continued to do his activities of daily living and his daughter did not notice any further deterioration of the Veteran's cognitive function.  There were no behavioral problems or episodes of depression/tearfulness noted.  The Veteran reported receiving enjoyment from watching TV shows such as football and Survivor.  There was no evidence of suicidal/homicidal ideations or psychosis.  His medication was increased to further reduce his anxiety.  He was assessed with a GAF score of 52. 

In March 2010, a VA mental health treatment note indicated some worsening of PTSD symptoms.  The Veteran endorsed symptoms of frequent nightmares and a hyperstartle response at work to loud noises and unexpected approaches from customers.  After being startled, he stayed anxious for quite a while.  He denied pervasive depression, suicidal or homicidal ideations, and psychosis.  He reported independent self management of his activities of daily life.  His use of Xanax was very rare and mostly used for assistance with sleep.  A medication was increased for further help with PTSD symptoms.  A mental status examination was remarkable for some slowed psychomotor activity and he was oriented to person, place, and time, except for the day of the week.  There were no suicidal or homicidal ideations and judgment and impulse control were unimpaired.  Significantly, a safety assessment was negative for current suicidal/homicidal thinking, suicidal plan or intent, severely depressed mood, a past history of self harm or violence, and current anger/hostility/impulsivity.  

In June 2010, a VA mental health treatment note showed reports of some improvement in anxiety since increasing a dosage of medication in March.  However, the Veteran reported a continued hyperstartle response at work and panic attacks during the night 2 to 4 times per week.  Suicidal or homicidal ideations and psychosis were denied.  His daughter denied behavioral problems and worsening of cognition.  The Veteran voiced concern about what would happen to his wife after he dies or if he retired.  He was placed on an additional medication to help with nightmares.  With the exception of normal a psychomotor status, a mental status examination was otherwise unchanged and unremarkable.   

Despite consistent reports of improvement or maintenance in the Veteran's PTSD symptomatology in the VA psychiatric and mental health treatment records, a July 2010 private psychiatric evaluation once again indicated that the Veteran's service-related emotional difficulties were exacerbated as compared to the prior June 2009 evaluation.  Specifically, the following symptoms were noted: war-related flashbacks and nightmares; a hyper startle response with every little noise frightening him - including a ringing telephone; feelings of panic, tiredness, and irritability; a quick loss of his temper; an inability to tolerate crowds; a preference of being alone; restless sleep; feelings of depression and frustration; intermittent suicidal thoughts without any definite plan or attempts; and difficulty with concentration and memory.  Again, despite past and future reports that the Veteran continued to work full-time, it was noted that Veteran reported working part-time at a car dealership to maintain supplemental health insurance.  The Veteran stated that he worked when he felt like it and he denied doing chores or having many hobbies.  He denied going out to visit or shop, however, he did attend church services.  A mental status examination revealed that the Veteran was prompt in arriving for his scheduled appointment, and he was cooperative and neatly and causally dressed.  His affect was anxious and his mood was frustrated.  He was oriented to person, time and place.  He had difficulty relating to the examiner and his speech was frustrated.  His thoughts were coherent, his concentration was impaired and some difficulty was noted with short-term memory.  Despite reports of the aforementioned symptoms, there was no evidence of circumstantial or tangential thinking and his remote memory was intact.  In addition, his impersonal judgment was intact, his insight was fair, he did not appear to have any auditory or visual hallucinations, and he did not present with any delusional thinking, ideas of reference, or loose associations.  Also, despite VA treatment records showing a diagnosis of a cognitive impairment, the psychiatrist stated that there were no signs or symptoms of Organic Brain Syndrome.  He opined that diagnoses of neurotic depression and PTSD affected the Veteran's daily activities and interactions significantly in that appeared to be unable to tolerate much stress.  The psychiatrist stated that the Veteran was unemployable assessed a GAF score of 45.   

In contrast, a July 2010 VA addendum indicated that the Veteran's daughter called to report a significant decrease in the frequency of the Veteran's nightmares in light of a recent medication change.  

In August 2010, a clinical summary was received from the VA Vet Center's Team Leader and Social Worker where the Veteran was treated for PTSD over the last 21 months.  It was noted that he continued to present with chronic and severe symptoms of PTSD which included:  feelings of anxiety and disassociation; near continuous panic attacks; major depression affecting his ability to function independently, appropriately, and effectively; difficulty adapting to stressful circumstances resulting in behaviors of avoidance, isolation, and irritability manifested as rage and directed at those around him; and an inability to establish and maintain effective relationships as evidenced by having few friends and a heavy reliance on his wife for support.  The Veteran exhibited occupational and social impairment with deficiencies in most areas such as work, family, relations, judgment, memory, concentration, and mood (i.e., the 70 percent schedular rating criteria), and his level of functioning was guarded with a current GAF score of 45.  In light of the Veteran's 21 month history of personal and group treatment for PTSD at the Vet Center and the private psychiatric evaluations, the social worker opined that the Veteran is totally and permanently disabled due to his psychological and physiological conditions.  

In August 2010, despite her frequent and recent reports that the Veteran's PTSD symptomatology had generally improved, or at least not worsened, a statement from the Veteran's daughter indicated that the Veteran's PTSD had become worse with time and made him unable to function as he should.  The Veteran's continued symptoms of PTSD were significant for, among others, panic attacks 2 to 3 times per week, a depressed mood which affected his relationships with others, difficulty adapting to changing circumstances in his daily activities which affected his judgment and performance, an inability to be near crowds or in enclosed places, an absence of any close friends and difficulty making friends, self isolation, flashbacks with nightmares and occasional discussion of suicide, irritability and a bad temper, and she stated he had nearly physically attacked people who have purposefully tried to scare him. 

In contrast, in September 2010, a VA treatment note shows that the Veteran and his daughter reported continued improvement of, but not resolution of, his nightmares.  Overall, the Veteran appeared to be in a better mood and was more talkative.  However, he continued to be easily startled.  He denied any suicidal or homicidal ideations and psychosis.  A mental status examination remained unchanged, however, the Veteran's affect was calm and euthymic, of full range, and he made a few jokes. 

In January 2011, the Veteran submitted a VA Request for Employment Information in Connection With a Claim for Disability Benefits.  Significantly, he indicated that he was still employed full-time to keep insurance benefits for his wife.  In addition, a personal and 9 lay statements of his co-workers, friends, and family were also submitted and indicated that his "nervous condition" had visibly worsened over the last few years to where it was noticed not only by his friends and family, but by strangers, due to his unpredictable and boisterous reactions to unexpected approaches and/or loud noises.  The statements noted fears of a potential for the Veteran to become violent and to become a potential harm to himself and others due to his hyperstartle response.  His daughter stated that her relationship with the Veteran was strained while growing up due to his unpredictable reactions to loud and unexpected noises.  When he was and is startled, he would and does yell and may inadvertently harm whoever startled him.  He sometimes shouts out obscenities which she indicated is out of character.  Other symptoms of PTSD included an avoidance of and an inability to be in crowds or in enclosed areas, self isolation, lack of any close friends, a necessity of having his back against the wall in crowded establishments, difficulty adapting to change and stressful circumstances causing severe panic attacks that require medication to control severity, flashbacks, nightmares, irritability, depressed mood, strained relationships, and impaired judgment.  The Veteran stated that although his job performance was suffering, he continued to work to provide insurance.  He stated that his poor memory affects his work, he experiences fairly regular panic attacks that affect his mood and cause him to become depressed resulting in difficulty performing his activities of daily life and in how he relates to others.  He further reiterated the aforementioned symptoms of PTSD.  

In March 2011, the Veteran was afforded an additional VA PTSD examination.  He was taking 3 medications to treat his symptoms of PTSD and reported working full-time as a car salesman at the same place of employment for the last 22 years.  His wife passed away three weeks prior to this examination.  The following symptoms of PTSD were noted:  waking 2 to 3 times per night for 15 to 30 minutes before falling back to sleep; a hyper startle and defensive response if touched during sleep; nightmares about military service 2 to 3 times per week; memories of his military service triggered by Asians, enclosed places, and any war-related media coverage; avoidance of crowds, malls, and shopping; hypervigilant behavior of sitting with his back to a wall when dining out; checking doors to ensure they are locked at night and leaving inside lights on at night and checking the rooms of his home if he hears a noise; a hyperstartle response to sudden loud noises or when approached from behind without warning or when purposefully startled at work nearly every week; feelings of depression most of the time rated as an 8 on a scale of 1 to 10; panic attacks once a month with a duration of approximately 30 minutes; anxiousness that may cause him to leave work early once or twice a month; extremely limited social contact; and self isolation at home when he is not working. 

Nevertheless, the Veteran's reported daily activities included watching television, reading the bible and newspaper, exercising, and since his wife's passing, doing laundry, cleaning, and cooking some of his meals.  Further, he attended church and dined out once per week, and enjoyed frequent visits from his daughter.  He was capable of managing any benefit payments in his best interest.   

A mental status examination at the March 2011 VA examination revealed that the Veteran was neatly dressed with good personal hygiene and grooming.  His eye contact was good and his behavior was appropriate.  He did not appear to be in any significant emotional distress and there was no evidence of impairment of thought processing or communication, nor was there evidence of delusions or hallucinations, which the Veteran further denied.  He reported ritualistic behavior of washing his hands.  His speech was within normal limits and it was coherent and logical.  His memory appeared to be grossly intact.  His affect was restricted and blunted and his mood was dysthymic.  He reported experiencing depression and anxiety most of the time and panic attacks once a month.  He reported suicidal ideation once a month without any history of attempts or a plan of action.  He denied homicidal ideation.  His judgment appeared to be grossly intact and he reported sleeping for 5 to 6 hours each night.  The examiner diagnosed chronic and severe PTSD and opined that such diagnosis had a severe and detrimental impact on his affective, behavioral, cognitive, social, somatic, and occupational functioning.  He was assessed with a GAF score of 55. 

A March 2011 Report of Contact shows that the Veteran stated that he was unsure how much longer he would be able to work.  

A March 2011 VA treatment note indicates that the Veteran reported grieving over the passing of his wife, however, he was coping "okay."  His daughter assisted with the preparation of his meals and a cleaning person cleaned his home once a week.  Significantly, he maintained continued employment as a car salesman and reported that it gives him a chance to get out of the house.  Continued symptomatology included a hyperstartle response and significant anxiety in unfamiliar and social situations.  He reported improvement in the occurrence of his combat-related nightmares with medication, but they had not resolved.  He was able to take care of his activities of daily living for the most part, although a recent slip and fall in a hotel shower was noted.  A mental status examination was significant for orientation to time with the exception of the day of the week.  A safety assessment showed that the Veteran did not experience current suicidal thinking, plan or intent, and he did not have a severely depressed mood, homicidal ideations, a past history of violence, or current anger/hostility/impulsivity.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's symptoms are appropriately evaluated as 50 percent disabling and such symptoms do not more nearly approximate the criteria for a 70 percent evaluation at any time.  Specifically, the evidence reveals that the Veteran's GAF scores ranged from 45 at worst to 76 at best.  A GAF score of 45 is reflective of moderate to serious symptoms, or serious impairment in social, occupational, or school functioning.  Moreover, the preponderance of the medical evidence of record demonstrates that the Veteran's symptoms of PTSD have been reported as serious in degree, and his symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  

A higher evaluation is not warranted, however.  While the Veteran may questionably satisfy some criteria for a 70 percent disability rating for PTSD, and while not every symptom listed under the rating criteria for a specific evaluation needs to be present, the Board finds that the totality of the evidence reflects that such symptoms, in and of themselves, do not impact functioning such that a higher rating is more nearly approximated.

Specifically, as previously noted, despite some reported difficulties in occupational functioning and some deterioration in his occupational performance, the Veteran continued to work full-time at his place of employment for the last 22 years.  

The Board acknowledges that the objective medical and lay evidence of record presents conflicting evidence pertaining to the Veteran's occupational functioning.  Specifically, the May 2011 VA examination report states that the Veteran's PTSD symptomatology has a detrimental effect of his occupational functioning.  However, the December 2008 VA examination report also shows that the Veteran's main complaint with regard to his occupational functioning was his nonservice-related cognitive impairment.  Moreover, despite the Veteran's May 2008 statement indicating that he had held several jobs over the years, VA treatment records note his self reports that he had never been fired from and job, he remained continuously employed for the last 5 decades, and he worked full-time for the last 22 years at his current place of employment.  In this regard, the Board notes that the Veteran's conflicting statements cast doubt on the credibility of his current statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Nevertheless, other VA treatment records show that he reported that he found staying busy at work to be helpful in controlling his PTSD symptomatology and working helped him to clear his mind and feel better.  Moreover, he reported regularly to his place of full-time employment, performed his job adequately, and he generally got along with his co-workers.  In November 2007, it was noted that he functioned well at work.  In January 2008, he reportedly enjoyed work.  In April 2008, it was again noted that the Veteran was functioning quite well.  In March 2009, the Veteran stated that although his work was slow, it was good for him to get out of the house and work.  In March 2011, he reportedly was unsure how much longer he would be able to work, however, he later stated that it was good for him to get out of the house and work.  

The Board has noted that the August 2010 Vet Center Clinical Summary and the July 2010 private psychological assessment, both opined that the Veteran was unemployable to due to his PTSD symptomatology.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

In this case, in regards to the private psychiatric evaluations, the Board notes that the private psychiatrist inaccurately stated on two occasions that the Veteran was only working part-time, and in the July 2010 private psychiatric evaluation, despite extensive VA treatment records showing a diagnosis of cognitive impairment, the private psychiatrist opined that the Veteran did not suffer from Organic Brain Syndrome.  Moreover, despite the VA treatment records and the Veteran's, his daughter's, and his wife's own self-reports of continued improvement or maintenance of his PTSD symptomatology with occasional exacerbations due to environmental or situational stressors, the private psychiatric evaluations consistently reported worsening of the Veteran's PTSD symptomatology.  Nevertheless, the associated mental status examinations and GAF scores remained virtually unchanged and failed to provide any reasons or bases for the opinion rendered.  Similarly, the Vet Center Summary was admittedly based, at least in part, on the inaccurate private psychiatric evaluations of record, and reached the same conclusion based on the inaccurate psychiatric evaluations, in addition to the Veteran's 21 month history of treatment.  Unfortunately, it does not appear that either the private psychiatrist or the Vet Center social worker had the benefit of reviewing the appellant's claims folder, which significantly diminishes the probative value of their opinions as they were not able to appreciate the full history of the disorder.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves - Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

As such, in determining the effects of the Veteran's PTSD symptomatology on his occupational functioning, the Board assigns the most probative weight to the VA treatment records and examinations reports which tend to show occupational impairment with reduced reliability and productivity.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).

Similarly, although the record reflects frequent reports of suicidal thoughts, upon questioning, the Veteran repeatedly denied ever having any current or active suicidal intent and the record shows that the Veteran's suicidal thoughts occurred when he was feeling stressed and they were primarily of passive content rather than any active intent.  Accordingly, although suicidal ideations were present during the claim, the evidence of record suggests that such ideations were intermittent and passive in nature.  Indeed, GAF scores assigned throughout the appeal period have reflected only mild to serious symptoms and are not reflective of suicidal ideation.  
Moreover, upon mental status examinations, the Veteran consistently denied experiencing active suicidal ideations, plans, or intent and he was repeatedly found not to be a threat of harm to himself or others.  

In addition, while the Veteran has intermittently reported engaging in obsessive rituals such as checking to assure that his doors are locked at night, the objective evidence of record does not show that he consistently reported engaging in such ritual, nor that this ritual has interfered with his routine activities as it was reported only as a nightly occurrence.  

Moreover, the evidence does not reflect an inability to establish and maintain effective work and social relationships.  In this regard, although the Veteran frequently reported an absence of any close friends and a preference for being by himself, he nevertheless continued to attend church services on a frequent basis and he acted as an usher during such services.  In regards to his work relationships, many of the Veteran's long time friends and colleagues wrote statements on his behalf indicating that the Veteran spoke with them concerning his experiences during service and his related PTSD symptomatology.  Further, while the Veteran did report that he generally got along with his co-workers, they were amused by his hyperstartle response and purposefully startled him to see his reaction.  However, with the exception of being intentionally startled at work and one reported incident of throwing a phone at a co-worker who startled him, there is no indication in the record that the asserted lack of such relationships interfered with his routine activities or his ability to work.  Moreover, the length of such reported relationships in the associated lay statements appears contradictory to an inability to maintain effective relationships.

Furthermore, the evidence does not reflect feelings of near-continuous panic or depression.  In fact, VA psychiatric treatment records frequently and consistently noted an improvement, maintenance, or a denial of such symptoms with occasional exacerbations due to financial, situational, or environmental stressors.  Moreover, the evidence of record does not demonstrate that the Veteran's claimed near-continuous panic or depression affects his ability to function independently, appropriately, and effectively.  Indeed, the objective medical evidence of record consistently stated that the Veteran was "independent" or "easily independent" in his activities of daily life, that he maintained adequate activities of daily life, that he functioned quite well, and on one occasion, that he independently cared for not only himself but also for his wife during a period of her poor health.  Moreover, the record demonstrates that he successfully maintained continuous long-term employment despite having diagnoses of a cognitive disorder, PTSD, and OCD, and he functioned quite well at work and at home.  

In regards to the Veteran's complaints of difficulties in adapting to stressful circumstances, again, the evidence of record seems to demonstrate otherwise.  Specifically, VA treatment records show that the Veteran and his family consistently reported a noticeable improvement in his PTSD symptomatology with the use of medication.  While stressful circumstances were noted and sometimes accompanied by brief exacerbations in the Veteran's PTSD symptomatology, the Veteran continued to maintain his employment and marriage during such times, and successfully played the role of a caretaker for himself and his wife during her time of illness.  Also, as previously noted, the Veteran stated that he has found that doing things such as work assist in controlling his PTSD symptomatology.  Indeed, the March 2011 VA examination report shows that following his wife's passing, the Veteran continued to work full-time, and his reported activities of daily life expanded and began to include exercise, reading, doing laundry, cooking some of his own meals, and continued attendance at his church.  As such, the preponderance of the evidence does not show that the Veteran experienced difficulty in adapting to stressful circumstances to such extent that it interfered with his routine activities.  

In regards to the Veteran's asserted complaints of difficulty with family relations, the evidence of record shows that he repeatedly reported feeling distant or attached from others, with the exception of his immediate family.  In November 2006, he denied any problems in his relationship with his daughter and stated that his relationship with his wife was strained due to her unrelated health issues.  In December 2006, he reported receiving good emotional support from his wife and daughter.  In June 2007, he reported having a successful marriage with his wife of over 50 years, he denied experiencing any marriage difficulties, and he reported that he enjoyed spending time, watching TV, and dining out with her.  In November 2007, it was noted that he functioned reasonably well at home.  In deed, not until April 2008 did the Veteran report becoming increasingly easily angered with his wife, and in May 2008 he stated that they had their good and bad days.  In December 2008, he stated that he and his wife got along most of the time with occasional irritability.  He further reported having a good relationship with his daughter.  In March 2009, he reported that his wife and daughter were both very supportive of him.  In August 2010, it was noted that the Veteran relied heavily on his wife for support.  Following his wife's passing, the Veteran reported enjoying frequent visits from his daughter.  Accordingly, despite the Veteran's asserted difficulties with family relations, the objective evidence of record does not show impairment in his family relations to such an extent that it interfered with his routine daily activities.

Finally, there is no evidence of record indicating that the Veteran ever experienced deficiencies in judgment or thinking and nor is there any evidence that he experienced the following symptoms:  spatial disorientation; speech intermittently illogical/obscure/or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); or neglect of personal appearance and hygiene.  

For the reasons noted above, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's symptoms of PTSD do not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time during the claim.  Such conclusion is consistent with the wide range of GAF scores assigned during the claim which range from 45 to 76 which reflect serious impairment at worst.  As demonstrated by the record, the symptomatology described throughout the record is more consistent with the criteria for a 50 percent rating than with the criteria for a higher 70 percent rating.  Accordingly, the Board finds that the 50 percent evaluation assigned for PTSD is appropriate, and the Veteran's symptoms have not at any time more nearly approximate the criteria for a 70 percent evaluation.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria is for a higher disability rating in excess of 50 at any time the preponderance of the evidence is against the claim and an initial rating in excess of 50 percent for PTSD is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Entitlement to an initial compensable evaluation for bilateral hearing loss from February 28, 2006 to March 15, 2011, and in excess of 10 percent thereafter

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100; 4.86 (2010).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

In the current case, from February 28, 2006 to March 15, 2011, the evidence of record shows that the Veteran underwent a VA audiological examination in June 2007.  The Veteran complained of difficulty with conversations, and bilateral decrease in hearing.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
35
50
60
80
LEFT
40
40
55
70

In the right ear, the Veteran's puretone threshold average was 56 decibels.  In the left ear, the Veteran's puretone threshold average was 51 decibels.  Speech audiometry a showed speech recognition ability of 84 percent bilaterally.  

Application of the results from the June 2007 VA audiological examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level II hearing loss bilaterally.  Where hearing loss is at Level II in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In July 2008, the Veteran underwent a private audiological evaluation with W.L.J., a board certified audiologist.  However, the Board finds that the evaluation is not suitable for rating purposes.  The Board is fully aware of the Court Of Appeals For Veterans Claims decision in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  In that decision, the Court held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Here, the Board finds that clarification is not needed due to the audiologist's finding that the puretone test reliability was judged to be poor due to inconsistent responses with both ascending and descending technique.  Accordingly, a remand for clarification or reconstruction of the data would not be helpful in this instance.

Significantly, however, the July 2008 private audiological evaluation noted complaints of frequent episodes of vertigo and dizziness that reportedly lasted anywhere from minutes to hours.  However, the Dix-Hallpike test for benign paroxysmal positioning vertigo (BPPV) was negative bilaterally.

In September 2008, the Veteran underwent a further VA audiological examination.  He complained of difficulty hearing conversational speech and bilateral decrease in hearing.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
35
45
50
65
LEFT
45
45
60
70
	
In the right ear, the Veteran's puretone threshold average was 49 decibels.  In the left ear, the Veteran's puretone threshold average was 55 decibels.  Speech audiometry showed a speech recognition ability of 84 percent bilaterally.  

Application of the results from the September 2008 VA audiological examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level II hearing loss in the right ear and level II hearing loss in the left ear.  Where hearing loss is at Level II in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In February 2009, the Veteran underwent a VA audiological assessment.  A history of ear pain, drainage, or ear surgery was denied.  In the quiet examination room, the Veteran was able to follow conversation and give appropriate answers to case history questions.  Upon audiological testing, he was diagnosed with mild to moderate low frequency hearing loss, which sloped to severe high frequency hearing loss bilaterally.  Tympanograms were normal bilaterally and word recognition scores were good bilaterally.  This assessment indicated that the Veteran was a good candidate for hearing amplification.  Subsequently, the Veteran was fitted at VA for bilateral hearing aids.  

The Board notes that the puretone thresholds from the February 2009 audiological assessment were not associated with the claims file in a format viewable by the board.  In this regard, the Board acknowledges that VA treatment records are considered part of the record on appeal since they are within VA's constructive possession, and that requests for VA medical records should be made if the evidence is incomplete.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, in this instance, the Board finds that a remand for the puretone thresholds from that assessment is not necessary in light of the additional subsequent audiological evidence of record during this time period, which as noted below, does not indicate that the Veteran suffered from compensable bilateral hearing loss at the time of the subsequent private audiological evaluation in January 2011.  In fact, the evidence does not show that he suffered from compensable bilateral hearing loss for VA purposes until more than 2 years following this audiological assessment.  Moreover, although the February 2009 audiological assessment did indicate that the Veteran was a good candidate for bilateral hearing aids, it further noted that his word recognition scores were good bilaterally, which is consistent with the past and future audiological evidence of record.

In January 2011, the Veteran underwent an additional private audiological evaluation.  He complained of decreased hearing acuity and of vertiginous dizziness.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
30
55
65
75
LEFT
30
55
75
80
	
In the right ear, the Veteran's puretone threshold average was 57 decibels.  In regards to the left ear, the Veteran's puretone threshold average was 60 decibels.  Speech audiometry showed a speech recognition ability of 85 percent bilaterally.  

Application of the results from the January 2011 private audiological evaluation to Table VI in 38 C.F.R. § 4.85 yields findings of Level II hearing loss in the right ear and level III hearing loss in the left ear.  Where hearing loss is at Level III in poorer left ear and at a level II in the better right ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

Accordingly, in light of the Veteran's contentions and the applicable law pertaining to his non-compensable bilateral hearing loss disability prior to March 16, 2011, the Board finds that the objective audiological testing results and the reported symptoms of bilateral hearing loss are appropriately evaluated as 0 percent disabling and do not more nearly approximate the criteria for a 10 percent evaluation at any point during that time.  In analyzing the associated results of such examinations, as demonstrated above, none of them show that the Veteran's had sustained compensable bilateral hearing loss at any time.  Accordingly, the Board finds that the competent and probative medical evidence weighs in favor of the noncompensable evaluation for the Veteran's bilateral hearing loss disability prior to March 16, 2011.

On March 16, 2011, however, the Veteran was afforded an additional VA audiological examination.  He complained of difficulty understanding speech clearly, especially in the presence of background noise.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
45
50
60
80
LEFT
35
60
70
80
	
In the right ear, the Veteran's puretone threshold average was 59 decibels.  In the left ear, the Veteran's puretone threshold average was 61 decibels.  Speech audiometry showed a speech recognition ability of 76 percent in the right ear and 72 percent in the left ear. 

Application of the results from the March 2011 VA audiological examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and level V hearing loss in the left ear.  Where hearing loss is at Level V in poorer left ear and at a level IV in the better right ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

As such, the objective evidence of record did not show the presence of a compensable bilateral hearing loss disability until the March 16, 2011 VA audiological VA examination.  

The Board acknowledges the Veteran's contentions that higher evaluations are warranted during both rating periods.  However, the Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Moreover, the ratable evidence does not reflect that a higher evaluation of 10 percent is warranted prior to March 16, 2011, or that a higher evaluation of 20 percent is warranted thereafter.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his bilateral hearing loss on his daily life, however, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold averages and speech discrimination scores.  The findings on the objective examinations are more probative than the lay contentions as to the extent of his bilateral hearing loss. 

In light of the documented complaints of dizziness and vertigo, the Board has also considered whether the Veteran's bilateral hearing loss disability is ratable under 38 C.F.R. § 4.87, Schedule of Ratings for Diseases of the Ear.  However, although complaints of dizziness were reported, the record did not contain any objective evidence of a peripheral vestibular disorder or Meniere's Syndrome.  In fact, as previously noted, the July 2008 private audiological evaluation indicated that testing for BPPV was negative bilaterally.   

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In regards to the Veteran's complaints of difficulty hearing verbal conversations, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disabilities.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The fact that the Veteran's hearing disability does not satisfy the numerical criteria for a rating in excess of the noncompensable and 10 percent ratings previously and currently assigned under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, an initial disability rating in excess of 50 percent for PTSD, an initial compensable disability rating for bilateral hearing prior to March 16, 2011, and in excess of 10 percent thereafter, are denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial disability rating in of 50 percent for PTSD is denied.

An initial compensable evaluation for bilateral hearing loss prior to March 16, 2011, and in excess of 10 percent thereafter, are denied.  



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


